The opinion of the court was delivered by
Ross, J.
The statute exempts from attachment by trustee process a debt due from the purchaser to the vendor for property exempt from attachment and levy of execution, unless intervening the creation of such indebtedness and the service of the process, such vendor has repossessed himself of other like property in the place of that from which the indebtedness arose. Sts. 1865, No. 14. On the facts reported and the exceptions to the report, the trustee raises, in principle, three questions:
I. Among the property purchased and for which the trustee is still indebted to the defendant, was a yoke of oxen, a pair of two-year-old steers, and seventy-two sheep, of all which the defendant owned an undivided half. The commissioner has reported as exempt from the operation of the trustee process half of the value of the oxen and of ten of the most valuable sheep. The trustee claims that he should be allowed to hold exempt, in addition thereto, half of the value of the steers and of ten more sheep; and bases his claim upon the ground that the defendant’s interest in said property was an undivided half. The statute exempts from attachment and levy of execution, one yoke of oxen or steers— not both, — and ten sheep in number. It is not the value of a yoke of oxen or steers, nor the value of ten sheep. Were it so, the claim of the defendant might be tenable. The exemption, attaching by the terms of the statute to specific property in nu*637mero, will not allow doubling the number, whenever the defendant happens to own but an undivided half of the property enumerated. Such holding would change the exemption from that of specific articles to their value, and so contravene the manifest intention of the statute. The exemption of ten sheep is rarely an exemption of the same value in dollars, when applied to different individuals. The same is true in regard to the exemption of a yoke of oxen or steers. Yet, the Legislature has chosen to make the exemption one of specific property, and it is not the duty of the court, even in the application of the liberal construction which has properly prevailed in this class of cases, to change the exemption to that of the value of the property enumerated. There would be no possibility of administering the law under such a construction. Neither the value of a yoke of oxen nor of ten sheep is fixed, but constantly fluctuating with their age, quality, demand, and relative value. The attempt to construe the statute so as to render it applicable to specific property in numero and its value, would lead to interminable conflict and practical impossibilities. There was no error in the acceptance of the report by the court, and its judgment in this respect.
II. The defendant claims that half of the value of the grindstone should be deducted from the amount for which the County Court held him liable, because he claims that it was exempt from attachment and levy of execution under the provision of the statute which exempts such tools as are necessary for upholding life. The grindstone in question and those in general use on farms, are of but small value, operated by the direct application of manual power, and nearly or quite indispensable in performing the hand labor on a farm. Very little can be accomplished with an ax, scythe, and many other hand tools in constant use on a farm, without a grindstone to render them serviceable. We think it falls fairly within the principle announced as applicable to this class of exemptions in Spooner v. Fletcher, 3 Vt. 133, and Allen v. Thompson, 45 Vt. 472.
III. The commissioner has found that the defendant was entitled to a homestead in the premises sold, but it was undivided and sold in connection with her remaining interest in the farm. The *638entire consideration agreed to be paid by the trustee for the defendant’s interest in the farm, was $1400. He paid $600 by assuming one half of the mortgage. This left an equity of redemption belonging to the defendant, in which her homestead existed, of $800 value. No part of the defendant’s indebtedness arising from the purchase of this equity of redemption was treated or set apart between the defendant and trustee as arising from the purchase of the homestead interest. She received a general payment of $300 towards the purchase of the entire equity of redemption. This left $500 included in the notes of the trustee which arose from the general purchase .of the whole equity of redemption. Five-eighths of it arose from the purchase of the homestead interest, and no more. If the commissioner had found that the $500 included in the unpaid notes was treated between the defendant and the trustee as the purchase-money of the homestead interest, a different result would be reached. But as the statute exempts from the operation of the trustee process so much of the indebtedness in this respect as arose from the purchase of the homestead interest, it is incumbent upon the trustee to show that the $500 remaining unpaid was given wholly for the purchase of the defendant’s homestead interest, and not generally for the purchase of her entire equity of redemption, as has been found by the commissioner. There was, therefore, no error in the judgment of the County Court in respect of the homestead interest.
The result is, that the judgment of the County Courtis reversed, and judgment is rendered that the trustee is chargeable for the sum and as adjudged by the County Court, less the sum of $4.50, half the value of the grindstone. This deduction is so small that we allow the trustee no term or attorney fee in this court.